IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                   April 15, 2008
                                No. 07-41031
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

ALBERTO ALANIZ, JR

                                            Petitioner-Appellant

v.

JOHN B FOX, Warden; UNITED STATES OF AMERICA

                                            Respondents-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:07-CV-292


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Alberto Alaniz, Jr., federal prisoner # 08779-045, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition in which he challenged his 240-
month sentence for conspiracy to distribute marijuana. The district court
determined that Alaniz could not proceed under § 2241 because his claims did
not satisfy the requirements of the “savings clause” of 28 U.S.C. § 2255(e).
      Alaniz’s brief is entirely devoted to the merits of his claims for relief.
Alaniz has not argued, much less shown, that he is entitled to proceed under

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41031

§ 2241 based on the savings clause of § 2255(e). See Reyes-Requena v. United
States, 243 F.3d 893, 900-01, 904 (5th Cir. 2001). Alaniz has waived the issue
by failing to brief it. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      The judgment of the district court is AFFIRMED.




                                        2